18-23609-shl   Doc 11   Filed 10/29/18    Entered 10/29/18 11:44:40   Main Document
                                         Pg 1 of 8
18-23609-shl   Doc 11   Filed 10/29/18    Entered 10/29/18 11:44:40   Main Document
                                         Pg 2 of 8
18-23609-shl   Doc 11   Filed 10/29/18    Entered 10/29/18 11:44:40   Main Document
                                         Pg 3 of 8
18-23609-shl   Doc 11   Filed 10/29/18    Entered 10/29/18 11:44:40   Main Document
                                         Pg 4 of 8
18-23609-shl   Doc 11   Filed 10/29/18    Entered 10/29/18 11:44:40   Main Document
                                         Pg 5 of 8
18-23609-shl   Doc 11   Filed 10/29/18    Entered 10/29/18 11:44:40   Main Document
                                         Pg 6 of 8
18-23609-shl   Doc 11   Filed 10/29/18    Entered 10/29/18 11:44:40   Main Document
                                         Pg 7 of 8
18-23609-shl   Doc 11   Filed 10/29/18    Entered 10/29/18 11:44:40   Main Document
                                         Pg 8 of 8
